Title: From Thomas Jefferson to Samuel Dexter, 20 February 1801
From: Jefferson, Thomas
To: Dexter, Samuel



Dear Sir
Washington Feb. 20. 1801.

The liberality of the conversation you honored me with yesterday evening has given me great satisfaction, & demands my sincere thanks. it is certain that those of the cabinet council of the President should be of his bosom-confidence. our geographical position has been an impediment to that, while I can with candor declare that the imperfect opportunities I have had of acquaintance with you have inspired an entire esteem for your character, and that you will carry with you that esteem and sincere wish to be useful to you. the accomodation you have been so kind as to offer as to the particular date of retiring from office is thankfully accepted, and shall be the subject of a particular letter to you as soon as circumstances shall enable me to speak with certainty. in the mean time accept assurances of my high respect & consideration.

Th: Jefferson

